Case 18-00426        Filed 12/30/19     Entered 12/30/19 13:37:05         Doc# 70    Page 1 of 3




     Philip S. Traynor (SBN 1811116)                                                      AK LBF 1
     GHIDOTTI ǀ BERGER, LLP                                                                   [11/15]
     1920 Old Tustin Avenue
     Santa Ana, CA 92705
     Telephone: (949) 427-2010
     Facsimile: (949) 427-2732
     Email: ptraynor@ghidottiberger.com
     Attorney for: U.S. BANK TRUST NATIONAL ASSOCIATION, AS
     TRUSTEE OFTHE LODGE SERIES IV TRUST

                           UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF ALASKA

     In re:                                                  Case No. 18-00426
                                                             Chapter 13
     Myrna Bernaldo Gonzales,
                                                             MOTION FOR RELIEF FROM STAY
                                    Debtor(s).               [CO-DEBTOR STAY §§1201/1301]

          U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OFTHE LODGE
SERIES IV TRUST moves for relief from the automatic stay imposed by 11 USC § 1301 and
respectfully represents:
1.        The debtor(s) filed a petition in this court under chapter 13    of the Bankruptcy Code
on       December 17, 2018 .
2.        Creditor is the holder of a secured claim against the debtor, Myrna Bernaldo Gonzales
(“Debtor”) and non-debtor, Joely I. Gonzales (“Co-Debtor”), and pursuant to Alaska LBR 4001-
1, said creditor provides the following information:
          (a)      The present balance owing to creditor, excluding any pre-computed interest or
          other unearned charges is:    $ 369,453.88, consisting of:
          Principal                     $ 335,925.35
          Interest                      $ 19,489.52
          Attorney's Fees/Costs         $ 4,749.67
          Penalties/Late Charges        $ 418.56
          Other                         $ 11,152.11
          Less Unapplied                $    (2,281.33).
          (b)    The date upon which the subject debt was incurred was         January 31, 2007.
          (c)    Creditor holds a security interest or lien upon the following described property of
          the debtor(s): 9095 Sheiye Way, Juneau, Alaska 99801, which is legally described as:



                                                   1
Case 18-00426     Filed 12/30/19      Entered 12/30/19 13:37:05          Doc# 70    Page 2 of 3




              LOT 20, BLOCK D, TONGASS PARK, ACCORDING TO THE
              OFFICIAL PLAT THEREOF, FILED UNDER PLAT NUMBER 250,
              RECORDS OF THE JUNEAU RECORDING DISTRICT, FIRST
              JUDICIAL DISTRICT, STATE OF ALASKA.

      (d)     The nature of creditor's security interest or lien, the date upon which the security
      interest or lien was obtained, and the date upon which the security interest or lien was
      perfected are as follows:
                      Nature of Lien:        First Priority Deed of Trust.
                      Date Obtained:        January 31, 2007.
                      Date Perfected:        February 8, 2007.
              Creditor has attached copies of all security agreements, financing statements,
      titles and other perfection documents necessary to prove the validity of its security
      interest or lien to its Proof of Claim or, alternatively, to this request.
      (e)     A description of creditor's collateral, including its location, is:

                9095 Sheiye Way, Juneau, Alaska 99801, which is legally described as:

              LOT 20, BLOCK D, TONGASS PARK, ACCORDING TO THE
              OFFICIAL PLAT THEREOF, FILED UNDER PLAT NUMBER 250,
              RECORDS OF THE JUNEAU RECORDING DISTRICT, FIRST
              JUDICIAL DISTRICT, STATE OF ALASKA.

      (f)    The fair market value of creditor's collateral is: $  410,000.00; as
      determined by the following source or means: Debtor’s Schedule A.

      (g)     A description of, and the amounts believed due upon, any other known security
      interest or lien is as follows: According to Debtor’s Schedule D.

              True North FCU                                   $5,935.00.

      (h)     If the debtor is in default, the number of defaulted installments and the total sums
      in default are as follows:

              10 (March 1, 2019 – December 1, 2019) at $1,912.99 = $19,129.90.

      (i)    This request is made under and pursuant to the following subsection(s) of § 362 of
      the Bankruptcy Code and the following additional authority, if any

             Pursuant to 11 U.S.C. §1301(c), Movant seeks relief from the co-debtor stay to
      pursue Movant’s available legal remedies to collect the amount owing. The Co-Debtor

                                                  2
Case 18-00426    Filed 12/30/19     Entered 12/30/19 13:37:05        Doc# 70     Page 3 of 3




      has not cured the default as listed herein and the loan remains delinquent. Co-Debtor has
      received consideration of the claim and Movant will be irreparably harmed if it is not
      allowed to receive payment of the entire amount owing. The Co-Debtor stay must be
      terminated to allow Movant to protect its rights. Movant request that the Co-Debtor Stay
      provided for by 11 U.S.C. §1301(a) be lifted with respect to the Co-Debtor as to the
      Movant only.

      A continuing failure to maintain required regular payments has been held, in and of itself,
      to constitute sufficient cause for granting a motion to modify the stay. (In re Trident
      Corp., 19 BR 956,958 (Bankr. E.D. Pa. 1982), aff’d 22 BR 491 (Bankr. E.D. Pa. 1982
      (citing In re Hinkle, 14 BR 202, 204 (Bankr. E.D. Pa. 1981); see also In re Jones, 189 BR
      13, 15 (Bank. E.D. Okla 1995) (citing Hinkle, 14 BR at 204)). The failure to tender
      regular ongoing monthly payments is sufficient cause to terminate the automatic stay.

       (j)   Other facts that are relevant in determining whether relief from stay should be
      granted are as follows.

       Dated: December 30, 2019
                                              GHIDOTTI BERGER, LLP
                                              Attorney for U.S. BANK TRUST NATIONAL
                                              ASSOCIATION, AS TRUSTEE OFTHE LODGE
                                              SERIES IV TRUST


                                              By: /s/ Philip S. Traynor
                                                 Philip S. Traynor




                                               3
